Citation Nr: 0934695	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
a right knee disability, status post tibial plateau fracture 
and ligament damage with arthroscopic repair, currently 
evaluated at 10 percent disabling.

2.  Entitlement to a higher (compensable) initial disability 
rating for a right hip disability, status post iliac wing 
fracture.

3.  Entitlement to a higher (compensable) initial disability 
rating for residual of right thigh laceration with 
superficial scar.

4.  Entitlement to a higher (compensable) initial disability 
rating of the Veteran's service-connected residuals of right 
ankle sprain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that denied the benefits sought 
on appeal.  (The Veteran's claims file was subsequently 
returned to the jurisdiction of the RO in Reno, Nevada.) The 
Veteran, who had active service from January 2003 to January 
2006, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

The issue of entitlement to a higher (compensable) initial 
disability rating for right hip disability, status post iliac 
wing fracture, is addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  The right knee disability is productive of some pain and 
limitation of motion, but is not manifested by limitation of 
flexion to 45 degrees, limitation of extension to 10 degrees 
or any recurrent subluxation or lateral instability.  

2.  The residuals of right thigh laceration with superficial 
scar are not manifested by pain on examination, nor is it 
unstable, cause limitation of function of the affected part, 
or cover an area of 144 square inches or greater.

3.  The residuals of right ankle sprain are not manifested by 
moderate limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent disabling for a right knee disability, status 
post tibial plateau fracture and ligament damage with 
arthroscopic repair, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.40-4.46, 4.71a, Diagnostic Code 5014 (2008).

2.  The criteria for an initial compensable disability rating 
for residual of right thigh laceration with superficial scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.118, Diagnostic Code 7804 (2008).

3.  The criteria for an initial compensable disability rating 
for residuals of right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71, 4.71a, Diagnostic Code 
5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2006 and May 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).


The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  See Shinseki v. Sanders, 129 S.Ct.1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.


Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  


Right Knee

The Veteran's right knee disability has been rated by the RO 
under the provisions of Diagnostic Code 5014 for 
osteomalacia.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5014.  Under this regulatory provision, the disability is 
rated on limitation of motion of the affected part, as for 
degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 states that degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The Veteran was afforded a VA examination in June 2006.  The 
Veteran complained of stiffness without any evidence of 
swelling, heat, redness, instability, giving way, or lack of 
endurance.  He wore a knee brace.  The Veteran currently had 
no treatment, although he received a year of physical therapy 
in the army.  The Veteran's range of motion was flexion to 98 
degrees and extension to zero degrees.  Stiffness and pain in 
the joint after 98 degrees of flexion allowed the Veteran to 
perform only two or three repetitive motions.  The examiner 
noted that the range of motion was decreased by at least 5 
degrees of flexion due to pain and stiffness upon repetition.  
The examiner found no lack of incoordination, edema, 
effusion, redness, heat, abnormal movement, or guarding.  He 
did note fatigue present.  The examiner also noted that the 
Veteran was limping when he tried to walk after placing the 
right knee.  The examination revealed no ankylosis and no 
inflammatory arthritis.  Regarding stability, the medial and 
lateral ligaments appeared to be normal and the Lachman's and 
McMurray's tests were negative.  The x-ray was pronounced as 
negative; however, the examiner noted the discharge diagnosis 
from the surgeon who operated on the Veteran's knee as right 
knee posterolateral corner injury, medial collateral ligament 
sprain grade two, medial and lateral possible meniscal tears, 
and lateral tibia plateau fracture nondisplaced.  

The Veteran was again afforded a VA examination in June 2007.  
At that time, the Veteran complained of stiffness.  The 
evidence showed no swelling, heat, redness, instability, 
giving way, or lack of endurance.  The Veteran is not 
currently receiving treatment.  The examiner noted no flare-
ups.  The Veteran was not using a brace.  He reported 
numerous surgical operations, including one where they 
removed some particle.  Upon physical examination, the 
Veteran's range of motion was flexion to one hundred and four 
degrees and extension to zero degrees.  Repetitive motions 
were done three or four times.  The Veteran complained of 
pain, but he did not show any change in the range of motion.  
He showed no lack of coordination, but fatigue was present.  
His gait was normal with no limping.  No ankylosis was 
present.  Both lower extremities were the same length.  The 
Veteran had no inflammatory arthritis.  The stability of the 
medial and lateral collateral ligaments appeared normal.  The 
Lachman and McMurray tests were also negative.  The x-rays 
showed no significant change from the 2006 x-rays.  The 
examiner diagnosed the Veteran with status post right knee 
posterolateral corner injury, medial collateral ligament 
sprain grade II, medial and lateral possible menisci tears, 
and lateral tibial plateau fracture, which was nondisplaced 
according to previous records.

The relevant Diagnostic Codes pertaining to the knee are 
Diagnostic Codes 5656 through Diagnostic Code 5261.  Under 
Diagnostic Code 5256, extremely unfavorable ankylosis of the 
knee in flexion at an angle of forty five degrees or more 
warrants a 60 percent disability rating, in flexion between 
twenty and forty five degrees warrants a 50 percent 
disability rating, in flexion between ten and twenty degrees 
warrants a 40 percent disability rating, and ankylosis in a 
favorable angle in full extension or in slight flexion 
between zero and ten degrees warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The VA 
examiners specifically stated that no ankylosis was present.  
Therefore, an increased rating is not warranted under 
Diagnostic Code 5256.

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability warrants a 30 percent disability rating.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent disability rating.  Slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA 
examiners in both June 2006 and June 2007 noted that no 
instability was present and that the stability of the medial 
and lateral collateral ligaments appeared normal.  They also 
stated that the Lachman and McMurray tests were negative.  As 
the Veteran does not show any recurrent subluxation or 
lateral instability, an increased rating, or a separate 
rating, is not warranted under Diagnostic Code 5257

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  The record at no 
point shows dislocated semilunar cartilage.  Rather, the 
Veteran was diagnosed with status post right knee 
posterolateral corner injury, medial collateral ligament 
sprain grade II, medial and lateral possible menisci tears, 
and lateral tibial plateau fracture, which was nondisplaced 
according to previous records.  In addition, the Veteran 
never reported and the examiners never found any evidence of 
locking or effusion into the joint.  As such, Diagnostic Code 
5258 is inapplicable.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to15 degrees warrants a 30 percent disability rating, 
limitation to 30 degrees warrants a 20 percent disability 
rating and limitation to 45 warrants a 10 percent disability 
rating.  Under Diagnostic Code 5261, limitation of extension 
of the leg to 45 degrees warrants a 50 percent disability 
rating, to 30 degrees warrants a 40 percent disability 
rating, to 20 warrants a 30 percent disability rating, to 15 
degrees warrants a 20 percent disability rating and to 10 
degrees wants a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  During the June 2006 VA 
examination, the Veteran's range of motion was flexion to 98 
degrees and extension to 0 degrees.  During the June 2007 VA 
examination, the Veteran's range of motion was flexion to 104 
degrees and extension to 0 degrees.  Based on these findings, 
the Veteran's range of motion does not meet the requirements 
for an increased disability rating under either Diagnostic 
Codes 5260 and 5261 or a separate, compensable evaluation for 
either limitation of flexion or extension.

Repetitive motions were done three or four times during the 
VA examinations.  In June 2006, the examiner noted that the 
Veteran's range of motion was decreased by at least 5 degrees 
of flexion due to pain and stiffness upon repetition.  He 
also stated that fatigue was present.  In June 2007, the 
Veteran complained of pain, but he did not show any change in 
the range of motion.  Complaints of pain alone are not 
enough; functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
The only functional loss due to pain or repetition was noted 
to be 5 degrees.  That limitation of motion is not enough to 
meet the requirements of an increased disability rating under 
any of the Diagnostic Codes listed above.  As such, the Board 
finds that a rating in excess of 10 percent disabling is not 
warranted for the Veteran's right knee disability. 


Residual Scar of Right Thigh Laceration

The residuals of right thigh laceration with superficial scar 
have been rated by the RO under the provisions of Diagnostic 
Code 7804 for superficial scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under this regulatory provision, a 
superficial scar that is painful on examination warrants a 10 
percent disability rating.  The regulation notes that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

The Veteran was afforded a VA examination in June 2007.  The 
examiner reported one scar on the medial aspect of the right 
thigh that is approximately two inches in length and about an 
inch in width.  He noted another scar on the right hip that 
was two inches in length and a half inch in width.  No other 
scars were seen.  Physical examination revealed no pain in 
the scar during the examination and no adherence to the 
underlying tissue.  The texture of the skin was soft, not 
atrophic, not shiny, and not scaly.  The scars were noted as 
superficial and not deep.  The examiner noted no 
inflammation, edema, or keloid formation.  The color of the 
scar was almost identical to that of the rest of the skin and 
was only very slightly darker.  The examiner found no area of 
induration or inflexibility of the skin due to the scar.  He 
also reported no limitation of motion due to the scars.  He 
diagnosed the Veteran with a scar on the right thigh, medial 
aspect, and a scar on the right hip, presently asymptomatic.  

To meet a higher evaluation under Diagnostic Code 7804, the 
Veteran's scars must be painful on examination.  In the June 
2007 report, the VA examiner noted no pain in the scar during 
examination.  As such, a compensable rating is not warranted 
under Diagnostic Code 7804.  

In addition to Diagnostic Code 7804, the Board must consider 
other possibly applicable regulations.  Under Diagnostic Code 
7805, other scars should be rated based on limitation of 
function of the affected part.  Under Diagnostic Code 7802, 
scars, other than head, face, or neck, that are superficial 
and do not cause limitation of motion warrant a 10 percent 
disability rating if they cover an area or areas of 144 
square inches or greater.  Under Diagnostic Code 7803, 
superficial scars that are unstable warrant a 10 percent 
disability rating.  The regulation notes that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7805.  

In June 2007, the examiner stated that the Veteran's scars 
caused no induration, inflexibility, or limitation of motion.  
He also described the two scars as two inches by one inch and 
two inches by half an inch, which totals only three square 
inches.  The examiner described the texture of the skin as 
soft, not atrophic, not shiny, and not scaly, without ever 
describing the scar as unstable.  As the Veteran's scars do 
not cause limitation of motion, cover an area of 144 square 
inches or greater, or are unstable, the Veteran does not meet 
the requirements for a compensable disability rating under 
any other applicable provision.  


Residuals of Right Ankle Sprain

The Veteran's right ankle disability has been rated by the RO 
under the provisions of Diagnostic Code 5271.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this regulatory 
provision, moderate limitation of motion of the ankle 
warrants a 10 percent disability rating and marked limitation 
of motion of the ankle warrants a 20 percent disability 
rating.  

The Veteran was afforded a VA examination in June 2006.  The 
Veteran reported no pain, weakness, stiffness, swelling, 
heat, redness, instability, giving way, or fatigability.  The 
Veteran reported physical therapy for a year, but no current 
treatment.  He had no flare-ups and did not use crutches, a 
brace, a cane, or corrective shoes.  He had no surgery and no 
episodes of dislocation or recurrent subluxation.  The 
examiner found no inflammatory arthritis.  The range of 
motion for the ankle was 18 degrees dorsiflexion and 44 
degrees plantar flexion.  He repeated the motion six or seven 
times with no pain or reduction in the range of motion.  The 
examiner noted no evidence of any varus or valgus angulation 
in relationship to the long axis of the tibia and fibula.  
The examiner diagnosed the Veteran with a right ankle sprain, 
third degree, presently asymptomatic.  

The Veteran was again afforded a VA examination in June 2007.  
He reported no pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, fatigability, or flare-ups.  
He used no crutches, brace, cane, or corrective shoes.  He 
reported no episodes of dislocation or recurrent subluxation.  
The examiner also noted no inflammatory arthritis.  The 
Veteran's range of motion was 20 degrees dorsiflexion and 42 
degrees plantar flexion.  The examiner found no evidence of 
any varus or valgus angulation in relation to the long axis 
of the tibia and fibula.  After four to five repetitive 
motions there was no pain or reduction in the range of 
motion.  The examiner again diagnosed a third degree right 
ankle sprain by the Veteran's history.  

A normal range of motion of the ankle consists of 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.  The Veteran's range of motion was 18 
degrees dorsiflexion and 44 degrees plantar flexion in June 
2006 and 20 degrees dorsiflexion and 42 degrees plantar 
flexion in June 2007.  The Veteran's range of motion does not 
rise to the level of moderate limitation of motion.  As such, 
the Board finds that a compensable disability rating is not 
warranted under Diagnostic Code 5271.  The Board has 
considered other possible applicable Diagnostic Codes, but as 
the evidence does not show ankylosis of the ankle, 
subastragalar, or tarsal joint, or malunion of the os calcis 
or astragalus, no other Diagnostic Code is applicable.  


Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported pain and stiffness with 
limitation of motion for his right knee, limitation of motion 
of the right ankle, and some pain regarding his residual 
scars.  The Board is of the opinion that the Rating Schedule 
measures and contemplates these aspects of his disability, so 
that extraschedular consideration is not warranted.


ORDER

An initial disability rating in excess of 10 percent for 
right knee disability, status post tibial plateau fracture 
and ligament damage with arthroscopic repair, is denied.   

An initial compensable disability rating for residual of 
right thigh laceration with superficial scar is denied.

An initial compensable disability rating for residuals of 
right ankle sprain is denied.   


REMAND

Upon preliminary review, the Board finds that further 
development is required before a decision on the merits may 
be made regarding the Veteran's right hip disability.  The 
Veteran was afforded VA examinations in June 2006 and June 
2007.  In June 2006, range of motion studies were attempted, 
but not properly done due to pain in the right knee.  The 
Veteran could not perform range of motion testing with the 
knee brace on as it hindered his movement; however, after 
removing the knee brace, the right knee was too stiff and 
painful to test range of motion of the hip.  In June 2007, 
the Veteran no longer required the knee brace; however the 
Veteran refused to go through the steps of flexion, 
dorsiflexion, abduction, and adduction, due to stiffness and 
pain.  In spite of the stiffness and pain, the Veteran's gait 
was normal with no limping.  

Nevertheless, it is not clear whether there was objective 
evidence that the Veteran had stiffness and pain that 
precluded testing of motion of the hip or if the Veteran was 
actually uncooperative. In this regard, the Board observes 
that VA's duty to assist is not a one-way street; the Veteran 
also has an obligation to assist in the adjudication of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under these circumstances, the Board finds that another VA 
examination should be provided to attempt a measurement, or 
minimally an estimation of the limitation of motion of the 
Veteran's hip.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination of his right hip to ascertain 
the severity and manifestations of this 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the reports of the June 2006 
and 2007 VA examinations, and following 
this review and examination, the examiner 
is requested to report complaints and 
clinical findings pertaining to the 
Veteran's right hip in detail.

In particular, the examiner should 
provide range of motion testing 
measurements, including any functional 
loss due to pain and weakness resulting 
in additional disability beyond that 
reflected on range of motion measurements 
as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, the examiner 
should also give consideration to 
weakened movement, excess fatigability, 
and incoordination.  

If the examiner determines that range of 
motion measurements absolutely can not be 
obtained because of right knee pain and 
stiffness, the examiner should comment on 
whether any such pain and stiffness of 
the right knee is objectively 
demonstrated, and provide an opinion as 
to whether the range of motion 
measurements of the right hip will ever 
be obtainable in the future.  Even if 
range of motion testing proves 
impossible, the examiner should still 
attempt to provide an opinion or 
estimation as to any current limitation 
of motion or functional impairment 
resulting from the right hip disability.  
Consideration should also be given as to 
whether an estimate of the right hip 
motion can be made with the Veteran in a 
standing position, and if not, explain 
why this cannot be done.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


